Per Curiam.
Whether another person, n~t joined in this suit, was a partner with the plaintiWs in the transaction, was a question of fact proper to be decided by- a jury; and though their verdict was against the weight of evidence, we do not interfere on that ground.
If a wager of any kind is to be recognised as valid in law, the one made in this case, is, perhaps, as harmless, and liable to as little objection, as any that could be made. It has long been matter of regret with courts of justice, that wagers should have been so far countenanced as to permit actions to be sustained for their recovery. The expression of this regret, however, is accompanied with the admission that the common law does recognise some wagers as valid; and we do not discover any solid reason for saying the present belongs to the class of excepted cases. Strong and cogent reasons might be urged to the proper tribunal, for aa alteration of the law on this subject; but as the law now stands, we do not feel ourselves authorized to say that the plaintiffs have no right to recover in the present ease. The judgment must, therefore, be affirmed.
Judgment affirmed. (a)

 See Acts, sess. 24. c. 46. s. 1. and 2. Sess. 25. c. 44. Cowp. 33. 729. 1 Term Rep. 56. 2 Term Rep. 615. 710. 3 Term Rep 697. 4 Bl. Com. 171. 6 Term Rep. 499. 10 East, 22. 2 Bos. & Pull. 51. 2 H. Bl. 43. 4 Term Rep. 1. 4 Johns. Rep. 426. 7 Johns. Rep. 440. 8 Johns. Rep. 454.